ORDER
PER CURIAM.
Gene A. Warmann (Warmann), individually, and Jerry Edward Adams, as Trustee of the Warmann Family Irrevocable Trust,1 appeal the judgment entered in favor of Marathon Ashland Petroleum, LLC, (Marathon) on Marathon’s claims for fraudulent conveyance and declaratory judgment arising out of the transfer of property to the Warmann Family Irrevocable Trust on the day judgment was entered in Warmann’s dissolution of marriage proceeding.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court’s judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Another trustee named in the petition, trial. Christina L. Kienstra, was dismissed prior to